                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

           Ondre Hunter,              )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:21-cv-00162-MR
                                      )
                 vs.                  )
                                      )
         Gary L. McFadden,            )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 20, 2021 Order.

                                               April 28, 2021
